Citation Nr: 1104618	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 13, 2008, for 
an award of a total rating for individual unemployability due to 
service-connected disabilities (TDIU), including whether the 
criteria for referral of the Veteran's TDIU claim prior to May 
13, 2008, to the Director, Compensation and Pension Service, for 
extraschedular consideration have been met.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Prior to the May 13, 2008, grant of a TDIU, the evidence of 
record suggests that the Veteran was unemployable due to service-
connected disability.


CONCLUSION OF LAW

The criteria for referral of the Veteran's TDIU claim prior to 
May 13, 2008, to the Director, Compensation and Pension Service, 
for extraschedular consideration have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

The Board observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether the criteria for 
referral of the Veteran's TDIU claim prior to May 13, 2008, to 
the Director, Compensation and Pension Service, for 
extraschedular consideration have been met, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is expected 
that when the claim is returned to the RO for further development 
and reviewed on the basis of the additional evidence, the RO will 
properly conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

The Veteran seeks an effective date prior to May 13, 2008, for 
the award of a TDIU.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002).  The general rule with regard to an award of 
increased disability compensation is that the effective date for 
such an award will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to 
this rule applies where the evidence demonstrates that a 
factually ascertainable increase in disability occurred during 
the one-year period preceding the date of receipt of the claim 
for increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore apply 
to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the effective date of May 13, 2008, was 
assigned because it was on this date that service connection for 
a cognitive dysfunction due to head trauma, with a 30 percent 
initial rating became effective.  This award increased the 
Veteran's combined rating to 70 percent, and made him eligible 
for the first time for a total disability rating under 38 C.F.R. 
§ 4.16(a).  Previously, the Veteran had been in receipt of a 
combined rating of 30 percent from April 10, 1990 and 50 percent 
from August 10, 1993.  

A TDIU will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total 
rating is based on a disability or combination of disabilities 
for which the schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. § 3.341 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system such 
as the digestive system will be considered one disability.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or disabilities 
are met and in the judgment of the rating agency, such service-
connected disabilities render the Veteran unemployable.  38 
C.F.R. § 4.16(a) (2010).  If the above percentages are not met, 
the Veteran's claim may still be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, when the evidence of record shows that Veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b) (2010).

Historically, on April 5, 1966, the Veteran sustained a 
tangential wound to the right front scalp with a small fracture 
and a cerebral concussion when a grenade exploded while he was 
tending to wounded as a medic.  X-rays were normal, and the scalp 
wound was debrided and closed. 

The Veteran was discharged from service in August 1967, and filed 
his original application for compensation in September 1967 where 
he indicated that he had been hospitalized for five months after 
sustaining head wound in Vietnam.  At the January 1967 VA 
examination, the Veteran complained that his eyes had been 
bothering him and that he had headaches at times.  

Service connection for residuals of skull fracture with scalp 
laceration and cerebral concussion was established effective from 
August 30, 1967, and a 10 percent disability rating was assigned.  

In April 1990, the Veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, indicating that he had been experiencing 
frequent and very intense headaches that were so severe as to 
cause a sense of confusion and inability to concentrate.  The 
Veteran stated that his symptoms were carried over to the next 
day necessitating the hiring of a support person to cover for him 
when he was incapacitated.  The Veteran estimated that he was 
unable to perform his employment as a self-employed garage door 
salesman and installer one week out of each month.

VA treatment records indicate that the Veteran had been having 
recurring right side headaches since beginning of 1989, sometimes 
severe.  A neurology consultation sheet indicated that the 
Veteran had for the previous seven years experienced right 
hemicranias in clusters once or twice per week with no hiatus in 
the prior year.  The impression was that the Veteran clearly had 
a severe headache problem.  The neurologist noted that because of 
the delay between the 1966 injury and the onset of the headaches, 
it was difficult to say that they were "post traumatic" 
headaches but that on the other hand, given the MRI evidence of 
posttraumatic loss of brain substance, it was difficult to state 
unequivocally that they were not related.

A rating decision dated in July 1990 increased the disability 
rating for the Veteran's service-connected residuals of skull 
concussion to 30 percent effective from April 1990.

In October 1991, the Veteran requested a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability, and noted that he had been unable to work for 
over 1 1/2 years.  

In a March 1992 Rating Decision, an increased rating for the 
Veteran's headaches and entitlement to individual unemployability 
were denied.

In August 1993, the Veteran submitted his claim for a total 
disability rating.  The Veteran advised that he was receiving 
Social Security Administration (SSA) disability benefits due to 
head injury he received in Vietnam.  In support of his claim, the 
Veteran submitted a Veteran's benefits questionnaire/interview 
checklist, a letter from his bookkeeper, and SSA documents.

The letter from the Veteran's bookkeeper stated that the Veteran 
had been unable to carry on in the field as he had done in the 
past and unable to function properly in the office and was forced 
to sell his business.  The bookkeeper noted that the Veteran had 
frequent headaches that affected his memory and that during a 
headache, the Veteran was unable to function at all, that he 
couldn't drive, see, think or understand.

The SSA documents included a favorable decision dated in February 
1993 and found that the Veteran was disabled on April 15, 1990 as 
a result of severe impairments consisting of headaches due to 
cranial trauma and herniated disc disease of the lumbosacral 
spine.  A December 1992 transcript of an SSA hearing indicates 
that the Veteran testified that he last worked in April 1990, 
that he was waking up with headaches and then he began getting 
them in the afternoon and evening.  The Veteran testified that on 
average he experienced headaches two to three days, sometimes 
four days a week that built up until it felt as if he was being 
stabbed with a knife on the right side and then everything 
tightened up.  The Veteran said that he was taking Tylenol III 
but that there was really nothing that he had found that would 
actually stop the headache, and that oxygen helped to take the 
edge off. The Veteran testified that after oxygen or Tylenol III, 
the headache, although reduced in severity, would last at least 
eight hours and that after his head was sore like he hit his head 
very hard.  The Veteran also testified to memory problems after a 
headache which caused problems in his business as a self-employed 
garage door salesman and installer.

A vocational expert testified at the SSA hearing that the Veteran 
was a self-employed owner/manager of a garage door business where 
the exertion level was heavy and the skill level was skilled.  
The vocational expert opined that the Veteran could not perform 
any other work with his limitations.

In November 1993, the Veteran underwent VA examination at which 
time he complained of recurrent right-sided frontal headache 
lasting two to six hours and occurring three to four times per 
week associated with nausea, vomiting, blurring of vision and 
photophobia but no dizziness or loss of consciousness.  It was 
noted that Elavil and Tylenol gave partial relief.      

A February 1994 rating decision denied an increased rating for 
the Veteran's service-connected skull fracture with residual 
headaches.  The Veteran appealed this decision.

In support of his claim, the Veteran submitted a February 1995 
report by Dr. Tripi, Rehabilitation Psychologist.  Dr. Tripi 
noted that in the late 1980s, the Veteran began to experience 
headaches more frequently and that they were of more intense 
pain.  In April 1990 the Veteran's headaches got to the point 
where he was missing work and was unable to sustain running his 
business or working in any type of job on a consistent basis.  
Dr. Tripi noted that the Veteran described the headaches as so 
severe that he lost concentration and memory and necessitated 
lying down intermittently throughout the day.  Dr. Tripi noted 
that when the headaches stuck at night, the Veteran would be 
unable to sleep causing fatigue.  

Dr. Tripi concluded that the Veteran is not a viable 
rehabilitation candidate and that he could not sustain 
substantial, gainful work activity on a competitive basis.  Dr. 
Tripi opined that the Veteran was unemployable considering his 
medical condition and the severity of his symptoms and noted that 
it was necessary for him to recline intermittently throughout the 
day and try to alleviate his discomfort.   

At the March 1995 RO hearing, the Veteran testified that he 
stopped working in 1990 because of missing too many days of work 
from severe headaches.  The Veteran testified that his headaches, 
averaging three to four days a week, felt like somebody was 
sticking a knife from the top of his head.

At a January 1996 VA examination, the Veteran reported that he 
suffered from intermittent headaches and that he could have one 
or two weeks of time headache-free and then a week where he had 
headaches on a daily basis.  The Veteran reported that he had not 
worked since 1990 when he was self-employed installing garage 
doors, and that at that time he was missing three or four days 
per week due to headaches.  The Veteran complained that his 
headaches were so severe that they caused memory problems and 
that oxygen seemed to help with severe headaches.  The Veteran 
reported that his headaches began in the right frontal region and 
felt like a stabbing knife located behind his eye and the pain 
extended to the right side of the face and down the neck.  The 
Veteran reported developing muscle spasms over the right side of 
the neck for which he took flexoril.  The Veteran reported that 
the headaches were associated with nausea but not vomiting and 
that at times they were so severe that he developed diaphoresis, 
blurred vision, and photophobia.  The Veteran reported that he 
usually would go into a dark room and be unable to work until his 
headache resolved.  Impression was post-traumatic cephalgia.

In October 1996, the Board remanded the case so that VA could 
obtain an MRI report and copies of SSA decision and supporting 
documentation as well as conduct VA examination.  The Board also 
referred the issue of entitlement to a TDIU for adjudication.  

In October 1997, the Veteran underwent VA evaluation.  Dr. 
Kearns, VA Staff Psychologist, noted that at the time of the 
evaluation, the Veteran reported that he was not experiencing 
headache pain and that he had not had a headache attack since 
admission to the Medical Center.  Result of psychological testing 
indicated that the Veteran was functioning in the average range 
of psychometric intelligence, consistent with estimates of 
premorbid cognitive endowment.  The Veteran's working memory, 
capacity for learning, attentional focus, problem-solving skills, 
and expressive and receptive language skills were found to be 
intact; as was true for sampled motor speed and dexterity as well 
as sensory perception.  Dr. Kearns noted that 
neuropsychologically, the Veteran's adaptive abilities were 
intact during his headache-free period.  However, Dr. Kearns 
noted that the results of the Pain Questionnaire indicted that 
the Veteran experienced extreme pain levels during a headache 
attack and that the resulting sensory distress and affective 
distress were severe.  Dr. Kearns opined that the probability 
that the Veteran would be able to access the above-reported 
intact cognitive and sensorimotor skills during a headache 
episode was low. 

In November 1997, the RO denied entitlement to a TDIU.  The 
Veteran appealed this decision.  In August 1999, The Board denied 
entitlement to an increased evaluation for residuals of skull 
injury and entitlement to a TDIU.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2000 order, the Court vacated the 
Board's decision, incorporating a Joint Motion for Remand (JMR).  
The parties to the JMR agreed that the Board failed to consider 
all the relevant evidence of record as a June 4, 1998 VA 
treatment record was not associated with the claims file.   In 
order to comply with the directive in the JMR, the Board remanded 
the case in October 2001.  In addition, the Board requested 
additional development including affording the Veteran a VA 
neurological evaluation to determine what affect the Veteran's 
posttraumatic had on his employability.  In October 2001, the 
Veteran's attorney submitted the June 4, 1998 VA treatment 
record.

In May 2002, the Veteran underwent VA neurological examination 
with Dr. Wechsler.  The Veteran reported recurrent right frontal 
headaches sharp in quality lasting two to three hours and 
occurring twice per week associated with nausea but not vomiting.  
The Veteran reported slight blurring of vision and photophobia 
but no phonophobia and no dizziness or loss of consciousness.  
The Veteran reported that some tearing of the eye and nasal 
stuffiness occurred.  The Veteran reported taking Fioricet which 
provided partial relief.  The Veteran reported being unable to 
work with the headache.  After neurological examination, Dr. 
Wechsler diagnosed severe migraine variant headache, by history 
and no objective or clinical sign of neurological disability.  
Dr. Wechsler opined that the Veteran was employable only in a low 
stress occupation.

In October 2003, the Board again remanded the issues for 
additional development.  Specifically, the Board directed that 
the arrangements be made for the Veteran to be afforded a 
neurological evaluation during a period of inpatient observation 
of at least 7 days to determine the frequency and severity of any 
headaches on prescribed medication and to determine whether a 
history of severe headaches was controlled on medication.  

Pursuant to the October 2003 remand, the Veteran was admitted on 
May 19, 2003 and discharged on May 23, 2003, for observation.  
Discharge Note indicates that the Veteran had two episodes of 
headache in the hospital, he took darvocet and obtained relief.  
It was noted that the Veteran was given a trial of sumatriptan 
but that he got intensely nauseous and refused to use it on 
subsequent occasions.       

In August 2004, the Board once again remanded the issues for 
additional development.  Specifically, the Board noted that 
during the May 2003 hospitalization, the magnetic resonance 
imaging (MRI) machine was not working and as a result imaging 
could not be done, a sleep study conducted during hospitalization 
indicted significant obstructive sleep apnea but the record was 
unclear if the Veteran's headaches were vascular versus 
psychosomatic versus being related to obstructive sleep apnea, 
the Veteran's "old records could not be obtained for review," 
and the records pertaining the hospitalization were without 
reference to the impact of the Veteran's service-connected 
disorder on his ability to obtain and maintain some form of 
gainful employment.  Thus, the Board directed that, inter alia, 
an additional neurological examination be scheduled to assess the 
severity of the Veteran's service-connected disorder and an 
opinion be obtained as to the effect on the Veteran's ability to 
obtain and maintain some form of gainful employment.  

In January 2005, a VA neurological examination was conducted by a 
nurse practitioner.  CT scan was grossly unremarkable.  MRI of 
the brain was negative for infarct or hemorrhage.  After physical 
examination, the nurse practitioner opined that the Veteran's 
headaches were not related to his service-connected disability 
but were frequent and prostrating and interfered with his 
economic adaptability.  The nurse practitioner noted that the 
Veteran had been able to maintain employment in the past despite 
the headaches.

In July 2005, the Board denied increased evaluation for skull 
fracture with scalp laceration, cerebral concussion, and 
posttraumatic headaches and entitlement to a TDIU.  The Veteran 
appealed this decision to the Court, and in a June 2006 order, 
the Court vacated the Board's decision, incorporating a Joint 
Motion for Remand (JMR).  The parties to the JMR agreed that the 
Board acknowledged that the Veteran's employment may be marginal, 
but found that his "ability to work part-time and the January 
2005 examiner's clinical notation that the Veteran's headaches 
were responsive to medication was convincing evidence that he was 
no longer ... precluded from obtaining and maintaining 
substantially gainful employment by reasons of headaches appeared 
to be conjecture not supported by the medical evidence of record.  
The Board was directed to provide support from the record and 
adequately explain the decision and in particular explain how the 
Veteran's part-time employment did not constitute marginal 
employment.  

In order to comply with the directive in the JMR, the Board 
remanded the case in October 2001.  In addition, the Board 
requested additional development including affording the Veteran 
a VA neurological evaluation to determine what affect the 
Veteran's posttraumatic had on his employability.  

In February 2007, the Board granted a 50 percent evaluation for 
residual of skull fraction with laceration, concussion, and 
posttraumatic headaches; and the RO assigned an effective date of 
August 10, 1993.  The Board remanded the claim of entitlement to 
a TDIU for additional development including scheduling a VA 
neurological examination by a physician who had not previously 
examined the Veteran for an opinion as to whether the Veteran's 
is rendered unable to obtain or maintain any form of substantial 
gainful employment solely by reason of service-connected 
headaches.

After review of the claims file, Dr. Bertram noted that the 
Veteran's migraines occurred very nearly daily, ranged from a 
"6" to a "9" or a "10" on a scale of "10," were 
essentially incapacitating, could persist anywhere from 3 to 16 
hours, and were not particularly well-controlled by medication.  
Dr. Bertram noted that the Veteran was employed as a handyman at 
a golf course but that because of the part-time nature of his 
work, he was able to flex his time so that work hours were not 
actually lost.   After psychological testing, Dr. Bertram stated 
that the Veteran very clearly sustained a serious injury to his 
skull, and to a lesser degree, the underlying tissue.  Dr. 
Bertram noted that the Veteran bears evidence of sequelae or 
residuals to the in-service injury in the form of impacts on his 
verbal information-processing and long-term memory and to a 
lesser extent, complex information processing.  Dr. Bertram noted 
that because of the very superior character of the Veteran's 
premorbid cognitive endowment and function, his abilities remain 
normal to considerably better than normal in all regards tested 
and in spite of brain damage.  Dr. Bertram explained that he 
based his opinion on the test data, the Veteran's descriptions of 
his injuries and their sequelae, and his own rather extensive 
experience as a neuropsychologist.  Dr. Bertram noted that there 
were no competing explanations for the Veteran's test results and 
attendant functional anomalies.

Dr. Bertram stated that the Veteran's migraine (cluster) 
headaches were not seen as contributing to his problems with 
memory but that when he is afflicted with a severe headache, it 
is reasonable to infer that his capacity to process information 
and commit it to memory would be temporarily and appreciably 
impaired.  Dr. Bertram noted that such problems would be 
temporary in nature and entirely reversible.  Dr. Bertram opined 
that it is entirely reasonable to infer that the Veteran's 
migraines are attributable to his old brain injury and that they 
may prevent the Veteran from working because their symptoms are 
quite incapacitating but they cannot, from any reasonable 
perspective be construed as causative where memory deficits are 
concerned.

A January 2009 rating decision established service connection for 
cognitive dysfunction in additional to the Veteran's service-
connected residuals of skull fracture with scalp laceration, 
cerebral contusion and posttraumatic headaches and assigned a 30 
percent disability rating from May 13, 2008 and a 40 percent 
disability rating from October 23, 2008.  In addition, the RO 
granted entitlement to a TDIU effective from May 13, 2008.

Although the Veteran did not as a factual matter meet the 
schedular eligibility criteria under 38 C.F.R. § 4.16(a) prior to 
May 13, 2008, the effective date of the award of a TDIU, 38 
C.F.R. § 4.16(b) must also be considered.  Upon review of the 
evidentiary record, as discussed above, the Board finds 
sufficient evidence has been presented to warrant referral to the 
Director, Compensation and Pension Service, for extraschedular 
consideration prior to May 13, 2008.  That is, the Board finds 
the evidence of record suggests that prior to May 13, 2008, the 
Veteran was potentially "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities."  Thus, the Veteran's claim is granted, to the 
limited extent that the Board finds referral to the Director, 
Compensation and Pension Service, for extraschedular 
consideration prior to May 13, 2008, is warranted.

ORDER

Referral of the Veteran's TDIU claim prior to May 13, 2008, for 
extraschedular consideration by the Director, Compensation and 
Pension Service, is warranted.  To this extent only, the 
Veteran's appeal is granted.


REMAND

As noted above, the Board finds the evidence sufficient to raise 
the possibility of entitlement to a TDIU prior to May 13, 2008, 
based on extraschedular eligibility under 38 C.F.R. § 4.16(b).  

However, the authority to consider and assign extraschedular 
ratings has been specifically delegated to the Director of the 
Compensation and Pension Service, and not the Board, in the first 
instance.  Therefore, the correct course of action for the Board, 
where it finds that entitlement to an extraschedular evaluation 
may be present, is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. § 4.16(b).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 
(August 16, 1996).  

Specifically, the RO is required to prepare a full statement of 
the Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on his employability.  Such a statement must 
then be submitted to the Director, Compensation and Pension 
Service, for appropriate consideration.  As was also noted above, 
the Veteran has already met the eligibility requirements of 38 
C.F.R. § 4.16(a) as of May 13, 2008, and has been granted a TDIU 
as of that date.  Thus, the Director is requested to determine 
only whether an extraschedular rating is warranted at any time 
prior to May 13, 2008.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional 
development deemed necessary, a full 
statement should be prepared of the 
Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability.  Thereafter, the Veteran's 
claims file and the prepared statement 
should be forwarded to the Director, 
Compensation and Pension Service, for 
extraschedular consideration pursuant to 38 
C.F.R. § 4.16(b) prior to May 13, 2008 
only.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


